Citation Nr: 1823070	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-45 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims for service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318. 

2.  Entitlement to an award of service connection for cause of death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1961 to January 1985.  The Veteran died in April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA) Veterans Benefits Administration.  

In January 2018, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A hearing transcript is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in April 1999; the death certificate lists the immediate cause of death as intra-abdominal bleed from liver biopsy due to hepatic cell carcinoma (hepatoma), with a contributory condition of chronic obstructive pulmonary disease (COPD).  

2.  The appellant filed a claim based on the Veteran's death that was received on May 7, 1999, which pursuant to statute and regulation encompassed a claim for death pension and Dependency and Indemnity Compensation (DIC).  

3.  In a May 1999 decision, the RO denied the claim for cause of death and DIC.  The appellant did not file a timely Notice of Disagreement or otherwise express disagreement with the decision and, as such, the May 1999 decision is final.  

4.  The appellant filed a request to reopen the claim for cause of death and DIC in October 2016.  The evidence received since the May 1999 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for DIC.  

5.  The Veteran's death is not related to military service.  

6.  The Veteran was not in receipt of a total service-connected disability rating at the time of his death.  




CONCLUSIONS OF LAW

1.  The May 1999 rating decision, which denied cause of death and DIC, is final.  38 U.S.C. § 7105(c) (West 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received subsequent to the May 1999 rating decision is new and material, and the issue of service connection for the Veteran's death and related DIC is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for the Veteran's death and entitlement to DIC benefits have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 1318 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.152, 3.153, 3.155, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Claim to Reopen 

In an unappealed May 1999 decision, the RO denied entitlement to DIC benefits based on service connection for the cause of the Veteran's death because the evidence submitted supported that the Veteran had been the spouse of the appellant but did not support a finding for service connection for the Veteran's death or that he was rated as totally disability due to service-connected disabilities at the time of his death.  The appellant did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 1999); 38 C.F.R. § 3.105 (1999).  

In October 2016, the RO received a request from the appellant to reopen the issue of entitlement to DIC based on service connection for cause of death of the Veteran.  The Veterans Benefits Administration reopened the DIC claim in a February 2017 decision and denied the appellant DIC based on service connection for death of the Veteran.  The appellant filed a timely notice of disagreement and Form VA-9 to appeal that determination.  

In reviewing the February 2016 decision, the Board has determined that a new and material evidence analysis is proper for the DIC claim on appeal, as it was clearly adjudicated by the May 1999 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied DIC claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final May 1999 rating decision.  Specifically, the appellant submitted additional medical records showing treatment of the Veteran for service-connected conditions.  This new evidence was neither cumulative nor redundant, as the previous rating decision denied the DIC claim because the submitted evidence did not support a finding of service connection for the Veteran's death because the stated cause of death on the death certificate was not a service-connected condition.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence sufficient to reopen the claim for entitlement to service connection for cause of death and DIC.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the DIC claim, i.e. whether the Veteran's cause of death was a service-connected condition, or was a contributing factor to the demise of the Veteran, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied DIC claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Claims for cause of death and DIC under 38 U.S.C. § 1318

The appellant seeks entitlement to service connection for cause of death of the Veteran and DIC benefits.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service-connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a).  

At the time of the Veteran's death, he was service connected for residuals of aneurysm at 20 percent, hypertension at 10 percent, and rated at a noncompensable disability rating level for residuals of right scapula fracture, rectal fistulectomy residuals, and hemorrhoids.  The Veteran's total combined rating was 30 percent.  As the Veteran was not totally disabled due to service-connected disabilities at the time of his death, entitlement to DIC under the provisions of 38 U.S.C. § 1318 is not warranted.  

The Veteran died in April 1999, and his death certificate indicates the primary cause of death was intra-abdominal bleed from liver biopsy due to hepatic cell carcinoma (hepatoma), with a contributory condition of chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death he was not service-connected for hepatic cell carcinoma or COPD.  

The claims folder does not reflect that the Veteran complained of or received treatment for liver diseases or COPD during active service or within one year of release from active service.  In March 1999, the Veteran's claim for service connection for emphysema was denied for a lack of connection to active service.  Further, there is no competent evidence of record to link hepatitis, liver disease, or COPD to the Veteran's active military service.  On the contrary, the appellant acknowledged during her hearing that no health care provider had linked the Veteran's liver disease or hepatitis to service or the Veteran's service connected cardiovascular disability. 

The appellant submitted medical evidence showing that the Veteran had been treated for service-connected disabilities prior to his death; however, the medical evidence of record does not show that these service-connected conditions materially contributed to the Veteran's death.  

Additionally, the claims folder does not reflect that the any of the Veteran's service-connected disabilities affected vital organs and rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing his death.  Furthermore, the medical evidence does not reflect that the Veteran's service-connected disabilities contributed to his death or that they lent assistance to the production of death.  The record shows that the Veteran had not been rated totally disabled.  

As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.  


ORDER

The previously disallowed claims for service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C. § 1318 are reopened; to this extent the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


